Title: Henry Dearborn’s Statement on Indian Trading Houses, 8 December 1801
From: War Department
To: Jefferson, Thomas


          The Secretary of War has the honor of submitting, for the consideration of the President of the United States, the following statement and observations on the subject of the establishment of Trading Houses with the Indians, from a careful examination of which it appears
          That Congress in March 1795, appropriated 50,000 Dollars, and in April, 1796, the additional sum of 150,000 Dollars, to be applied, under the direction of the President of the United States, to the purpose of carrying on trade with the Indian Nations; and that, in consequence, one trading house was opened on the frontiers of Georgia, and another on the boundary between the State of Tennessee and the Cherokee Nation: that for these objects the sum of 90,000 Dlls. only has yet been drawn from the Treasury, and that the business of thse two houses has been so managed, as, from the best information to be obtained, not only to save the original stock from diminution, but even to encrease it, about 3 or 4 pr. cent.
          As far as the system has been carried into operation, it appears to have had a very salutary effect on the minds of the Indians, and there can be little doubt remaining but that a much more extensive distribution of the fund, among the several Indian Nations, would be attended with all the good effects that were originally contemplated by the Government, and might be made without any diminution of the fund.
          The several Nations of Indians appear extremely desirous of participating in the advantages, which result from their being enabled to procure supplies, made under the immediate direction of the Government, from a confidence that they will be fairly and honestly dealt with, and that they will not so frequently be subjected to the inconveniencies of travelling a great distance to an uncertain Market, and of being imposed on in their dealings.
          The intercourse which grows out of such establishments, has a powerful tendency towards strengthening and confirming the friendship of the Indians to the people and Government of the United States, and towards attaching them more and more from the influence of neighboring Governments.
          All which is respectfully submitted.
          (signed) H. Dearborn
          
            War Department
            Dec: 8. 1801.
          
        